Citation Nr: 0117498	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (original) evaluation for a low 
back disability (mechanical low back pain with degenerative 
disc disease, L5-S1), evaluated as 10 percent disabling from 
September 5, 1996 to June 11, 1998, and 20 percent disabling 
from June 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant served on active duty from October 1987 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2000, the appellant raised an additional claim 
that is not presently before the Board on appeal.  
Specifically, he claimed entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  This matter is hereby referred to 
the RO for appropriate development and adjudication.



REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board has carefully reviewed the appellate record and 
finds that additional medical development to evaluate the 
service-connected low back disability would prove useful in 
this case, and is consistent with VA's duty to assist the 
appellant.  He was most recently examined for compensation 
purposes by VA in November 1999; however, in light of the 
fact that the appellant has sought additional treatment for 
this disability, see VA Form 9, dated July 25, 2000 (he 
indicates that he planned to see a VA neurologist at the VA 
Medical Center (VAMC) in Miami on July 28, 2000), a new 
medical examination is in order.  The duty to assist includes 
the duty to develop the pertinent facts by conducting a 
current and thorough medical examination.  See e.g. Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination).  The duty to 
assist in this manner is also consistent with the newly 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (the VCAA), which has 
not been formally addressed by the RO in connection with this 
claim.

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the back disability is a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the RO 
should determine whether the appellant has had any additional 
VA or private medical treatment for his back since he was 
last seen as an outpatient at the Oakland Park-VA Outpatient 
Clinic (VAOPC) in December 1999.

With regard to the above, the Board notes that the United 
States Court of Appeals for Veterans Claims (the Court) as 
well as the VA General Counsel have held that a service-
connected disability involving a joint rated on limitation of 
motion must be medically evaluated with adequate consideration 
must be given to whether the rating addresses additional 
functional loss due to pain under 38 C.F.R. § 4.40, or due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45, or due to painful motion of a 
joint or periarticular pathology under 38 C.F.R. § 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998).  In DeLuca, the Court held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. § 
4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  See also Esteban 
v. Brown, 6 Vet. App. 259 (1994) (separate ratings).

Further, it is noted that the General Counsel has held that 
consideration of sections 4.40 and 4.45 must be accorded to 
the rating of cervical-thoracic-and-lumbar spine disabilities 
rated under Diagnostic Code 5293, even if the rating under 
code 5293 corresponds to the maximum rating under another 
diagnostic code pertaining to limitation of motion.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998).  The November 
1999 VA examination is deemed inadequate for rating purposes 
because it does not fully address this issue, which is deemed 
critical to an analysis of the claim under the standards set 
forth in DeLuca and the above-cited General Counsel opinions.  
Accordingly, a new examination to evaluate the extent of 
impairment caused by the appellant's back disability is 
required.

Additionally, the Board finds that consideration of an 
extraschedular evaluation for the low back disability 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) is reasonably 
raised by the record.  Consequently, the Board will request 
the RO to consider the application of that section pursuant 
to this remand.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996) (remand, rather than referral, is proper disposition 
for extraschedular claims inferred or reasonably raised by 
the evidence of record).

Finally, as this appeal arises from the denial of an original 
rating for the low back disability (10 percent rating from 
September 1996, increased to 20 percent from June 1998), the 
RO on remand must analyze the claim as a "staged ratings 
case."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request the appellant 
to provide the names and addresses of all 
health care providers from whom he has 
recently obtained medical treatment.  In 
connection with this development action, 
the RO should obtain any VA medical 
records pertaining to in/outpatient 
treatment provided to the appellant at 
the Miami-VAMC corresponding to a 
neurology consultation scheduled in late 
July 2000, and since he was last seen at 
the Oakland Park-VAOPC in December 1999, 
as shown by the record evidence.  If 
indicated by the appellant's statements, 
the RO should obtain appropriate releases 
for non-VA health care providers and 
request the treatment records from them.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  Next, the RO should schedule the 
appellant for a VA orthopedic 
compensation examination by an examiner 
who has not previously evaluated him, if 
feasible, specifically to determine the 
nature and extent of impairment caused by 
his service-connected low back 
disability. The appellant's claims folder 
and a copy of this remand must also be 
made available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  All 
appropriate x-rays and diagnostic testing 
deemed necessary to render a clinically-
supported diagnosis and/or assessment of 
severity should be administered.  In this 
regard, all pertinent symptomatology and 
findings should be reported in detail, in 
particular, pain caused by this 
disability and resulting functional 
impairment, to include a complete and 
detailed discussion of precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.  In 
addition, the examiner must conduct range 
of motion (ROM) testing, and should 
report the exact ROM of the lumbar spine.  
The ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.  If the 
appellant does not cooperate in such 
testing, this fact should be specifically 
noted and the examiner should provide a 
discussion explaining how the appellant's 
failure to fully cooperate with ROM 
testing impacts the validity of the 
medical examination.
If the orthopedic examiner deems it to be 
necessary to accomplish this objective, a 
neurological consultation should be 
scheduled.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  The RO should take any additional 
action necessary to comply with the duty-
to-notify and duty-to-assist provisions 
of the VCAA.

4.  After the development requested has 
been completed, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies or the specific opinions 
requested, appropriate corrective action 
is to be implemented, including the 
return of an inadequate examination 
report to the responsible physician.

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking increased rating for his service-
connected low back disability with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The 
readjudication of the claim must be 
within the analytical framework provided 
by the Court in cases such as DeLuca, 
Esteban and Fenderson, and by the General 
Counsel in its precedent holdings 
VAOPGCPREC 23-97 and 36-97, cited above.  
In so doing, the RO must consider 
alternative diagnostic criteria that may 
be applicable for this disability, 
particularly with respect to 
consideration of evaluating the 
disability under Code 5393 depending on 
the medical examination and findings.  In 
addition, the RO must consider separate 
ratings for any additional functional 
loss caused by arthritic or 
neurologic/sensory impairment as well as 
for additional functional loss caused by 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the lower back.  
Further, consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) should be addressed on 
readjudication as well.  

In addition to the above, the RO is 
advised to consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

